Exhibit 99.(a)(1)(o) 2008 Exhange Offer Calculations Name of Optionee: XXXXXXXXXX Date of Option Exchange Offer: March 31, 2008 Number of New Stock Shares: XXX 5/12/2008 SYPR Closing Price: XXX Taxable Income - Federal - 25.00% State (KY) - 6.00% Medicare - 1.45% Local (KY) - 1.16% County (KY) - 0.60% Total - 34.21% Tax withholding - Full shares required - Exact shares needed to pay tax withholding - Tax withholding overpayment - shares Amount due to shareholder for tax withholding overpayment $- Balance of shares due to shareholder -
